Citation Nr: 1435802	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-15 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to initial higher ratings for residuals of a left ankle injury, status post arthroscopy, to include shin splints, osteoarthritis with chronic tendinopathy, and ankle instability.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1984 to January 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a Decision Review Officer decision in August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for left talar dome osteochondral lesion with tibiotalar osteophytes and assigned a noncompensable rating, effective in June 2009.  The Veteran appealed for a higher rating. 

Then, in a November 2011 rating decision, the RO granted a 10 percent rating for the left talar dome osteochondral lesion with tibiotalar osteophytes with residual scar [scar disability was added in light of the Veteran's arthroscopic surgery during service], effective in June 2009.  The Veteran continued her appeal for a higher rating. 

In an April 2013 Decision Review Officer decision, the RO granted a 20 percent rating for the Veteran's left ankle disability, effective in June 2009.  The RO indicated that its decision was a complete grant of benefits with regard to the Veteran's appeal, because it was the highest schedular rating available for the disability and because the Veteran had indicated she was seeking only a 20 percent rating.  Therefore, no further action was undertaken.  However, a higher schedular rating is in fact possible.  Moreover, the Veteran's attorney representative argued in September 2010 statement for a 30 percent rating (under Diagnostic Code 5262), and requested in a May 2013 statement that the RO not end the appeal due to the presence of additional symptomatology associated with the left ankle.  Thus, the appeal for a higher rating for the left ankle disability has not been withdrawn, and the Board has jurisdiction to consider its merits.  38 C.F.R. §§ 20.202, 20.204.

In November 2013, the Board remanded the case to the RO for additional development.  As noted at that time, the issue on appeal has been re-styled as one of residuals of a left ankle injury, status post arthroscopy, to include shin splints, osteoarthritis with chronic tendinopathy, and ankle instability.  Subsequently, the RO in a January 2014 rating decision granted service connection for bilateral shin splints as secondary to the service-connected left ankle disability, assigning a noncompensable rating for the additional disability, effective February 21, 2013 (the date of a VA examination).  The Veteran continued her appeal for a higher rating for the left ankle disability, including the separately evaluated shin splints.  The case was thereafter returned to the Board for further consideration.  Due to the complexity of the issues on appeal and the difficulty in discerning the most appropriate diagnostic code to apply to the disability and its constellation of symptoms, the Board has consolidated the issue on the first page as one for the residuals of a left ankle injury, but will address herein all disability and associated symptomatology associated with the service-connected left ankle injury.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's left ankle injury, status post arthroscopy, was manifested complaints of pain, stiffness, and weakness; clinical findings show osteoarthritis with chronic tendinopathy, limitation of motion (dorsiflexion of 15 degrees and plantar flexion of 30 degrees, both with pain), and an essentially asymptomatic scar.   

2.  For the period beginning February 21, 2013, the left ankle injury residuals are shown clinically to have progressed with complications of shin splints and ankle joint instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for residuals of a left ankle injury, status post arthroscopy, with osteoarthritis, chronic tendinopathy, limitation of motion, and scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.118, Diagnostic Codes 5010, 5013-5024, 5271, 7802-7805 (2013).

2.  The criteria for an initial separate rating of 20 percent, and no higher, for shin splints and left ankle instability from February 21, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for a left ankle disability by letter in July 2009.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for residuals of a left ankle injury, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing but has declined a hearing.  The Veteran has submitted private medical records (from Dr. Katarki and Dr. Hall) but has not identified any additionally available evidence such as VA outpatient records for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in August 2009, August 2011, and February 2013, to evaluate the service-connected left ankle disability and associated impairment.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the February 2013 VA examination that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria and Analysis

The Veteran's left ankle disability is currently evaluated as follows:  20 percent disabling for left talar dome osteochondral lesion with tibiotalar osteophytes with residual scar, effective from June 3, 2009 (the effective date of service connection), under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271, for limitation of motion of the ankle; and noncompensably disabling for bilateral shin splints associated with the left talar dome osteochondral lesion with tibiotalar osteophytes with residual scar, effective February 21, 2013 (the date of a VA examination), under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262, for a condition analogous to impairment of the tibia and fibula.  The Veteran claims that higher evaluations are warranted for each separately rated condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  Diseases listed under Diagnostic Codes 5013 through 5024 (which includes osteoporosis with joint manifestations, osteomalacia, osteitis deformans, bursitis, synovitis, and tenosynovitis) will be rated on limitation of motion of affected parts, as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II. 

Other applicable criteria include that under 38 C.F.R. § 4.71a , Diagnostic Code 5270, which provides that ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, for malunion of the os calcis or astragalus, moderate deformity warrants a 10 percent rating and marked deformity warrants a 20 percent rating.  

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability. Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.

After a review of the evidence, the Board finds that the service-connected left ankle disability does not more nearly approximate the criteria for an initial rating higher than 20 percent prior to February 21, 2013, but that it does satisfy applicable criteria for a separate 20 percent rating from February 21, 2013, as will be full explained.  The pertinent medical evidence includes VA examinations in August 2009, August 2011, and February 2013, as well as private records from physicians, Dr. Katarki and Dr. Hall.  

The Board initially notes that the Veteran's left ankle is currently rated 20 percent, which is the maximum rating allowed under Diagnostic Code 5271.  To satisfy the criterion for a higher rating under Diagnostic Code 5270, there would have to be evidence of ankylosis of the ankle.  Range of motion findings of the left ankle on VA examinations in 2009, 2011, and 2013 do not demonstrate that the ankle is ankylosed, or fixed in position.  While the Veteran has complained of stiffness of the ankle, the left ankle is clinically shown to be no less than 15 degrees of dorsiflexion and no less than 30 degrees of plantar flexion, as seen on VA examination in February 2013.  Furthermore, the examiner stated that repetitive range of motion was possible, and although joint function was additionally limited after repetitive use by pain in 2013, the additional degree of limitation of motion was not equivalent to ankylosis.  Further, the private medical records do not reflect that the Veteran's left ankle limitation of motion was any worse than what was already reflected on VA examination.  Dr. Katarki noted in May 2010 that the Veteran was forced to reduce and restrict her physical activity, but the physician did not indicate that the Veteran's ankle was ankylosed.  

Although pain appears to be a principal manifestation of the Veteran's left ankle disability, the objective findings do not show that pain limits her ankle to such an extent as to satisfy the criteria provided for a rating higher than 20 percent for limitation of motion under Diagnostic Codes 5270 or 5271.  Further, while a private MRI of the left ankle in April 2010 and a VA X-ray of the left ankle from August 2011 show evidence of degenerative arthritic changes, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiner.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, for the entire period considered in this appeal, a rating higher than 20 percent is not warranted for the Veteran's left ankle disability under Diagnostic Codes 5003, 5010, 5013-5024, 5270, and 5271.

Moreover, the Board has considered the applicability of Diagnostic Code 5273, but finds that the Veteran's left ankle disability is not productive of deformity from any malunion of the os calcis (calcaneus) or astragalus (talus).  On VA examinations in August 2009 and August 2011, the examiner stated that the left ankle did not reveal any deformity and that X-rays showed no indication of a malunion to the os calcis or astragalus.  When specifically asked about additional conditions such as malunion of the calcaneus or talus on VA examination in February 2013, the examiner declined to check the box indicating the presence of such impairment.  It is also noted that in a May 2014 letter, Dr. Hall indicated that his review of the Veteran's medical history as well as an MRI in April 2010 not only showed evidence of tibiotalar arthritis but also a talar osteochondral defect that appeared to be incompletely healed, consistent with a nonunion of the affected area (talus).  However, the private physician did not comment upon whether there was any associated deformity.  He did not personally examine the Veteran as had the VA examiner, who did not report any deformity.  In view of the foregoing, evaluating the Veteran's left ankle disability under Code 5273 is not appropriate.  

In applying the provisions of Diagnostic Code 5262, the Board finds that the Veteran's left ankle disability is such that a separate 20 percent rating is warranted for impairment of the tibia and fibula with moderate ankle disability beginning February 21, 2013 (the date of the VA examination).  The Board observes that the Veteran is already separately evaluated, by analogy, under Code 5262 for bilateral shin splints as secondary to the left talar dome osteochondral lesion with tibiotalar osteophytes with residual scar, effective February 21, 2013.  Her current rating is noncompensable.  In consideration of the shin splints, as well as additional disability that is not contemplated under the other relevant diagnostic codes, such as ankle instability, it is the Board's judgment that Code 5262 appropriately encompasses such other disability and symptoms, which were clinically observed from February 21, 2013.  

For example, on the examination in February 2013, the VA examiner noted that the Veteran reported pain over her legs in relation to the shin splints.  The examiner remarked that a progression/complication of in-service medial and lateral malleolus avulsion fractures (an MRI in April 2010 noted sequela of such remote fractures) was the shin splints, as well as ankle instability and osteoarthritis with chronic tendinopathy.  Evaluation of the osteoarthritis and tendinopathy was previously addressed (see Codes 5003, 5010, 5013-5024), but shin splints and ankle instability were not contemplated by the previously discussed rating criteria.  Ankle instability was demonstrated on an anterior drawer test and talar tilt test.  The examiner noted that the Veteran's left ankle condition impacts her ability to work due to functional limitations from weakness (strength testing of the left ankle was 4/5), pain, stiffness, and limitation of motion, but she was noted to not require use of any assistive devices.  

From the time of the August 2011 examination to the February 2013, the examiner clearly indicated that there had been a progression of the left ankle disability.  Based on additionally identified disability (mainly shin splints and instability) during the February 2013 examination, a higher rating is in order under Code 5262.  The Board has considered whether the additional disability may be equated to malunion of the tibia and fibula with either slight ankle disability (for a 10 percent rating) or moderate ankle disability (for a 20 percent rating).  The assignment of an appropriate rating is made all the more difficult in this case, considering that the Board is prohibited from evaluating the same manifestations of a disability or the same disability under different diagnostic codes as that would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  However, it is also noted that the higher rating is to be assigned when there is a question as to which of two ratings is to be applied (38 C.F.R. § 4.7), and given the pain complaints relative to the shin splints (which are distinct from the pain complaints relative to the ankle) and the instability found in regard to the ankle joint, the Board is of the opinion that tibia and fibula impairment with moderate ankle disability is appropriate.  

In short, the VA examination in February 2013 identified additional impairment associated with the Veteran's service-connected left ankle injury which is not covered by the pertinent rating criteria for ankle disability under Codes 5270-5273 or for degenerative arthritic conditions or musculoskeletal disease under Codes 5003, 5010, and 5013-5024.  The Board finds that the most appropriate diagnostic code under which this additional disability may be evaluated is Code 5262.  There are no other Diagnostic Codes in VA's Rating Schedule under which the Veteran's disability would be more appropriately evaluated.  

The Board acknowledges the claims of the Veteran's representative that the condition of the shin splints would be appropriately rated under criteria for nerve impairment, such as neuralgia of the sciatic nerve.  However, there is no medical evidence to indicate that the Veteran's shin splints involve nerve damage.  The Board also notes that the representative argued for the assignment of "at least" a 30 percent rating under Code 5262 for marked ankle disability with malunion of the tibia and fibula, in evaluating the Veteran's entire "ankle/fibula condition."  By this decision, the Board finds that the evidence supports no more than a 20 percent rating before February 21, 2013 but that the evidence supports a separate 20 percent rating for additional disability and symptoms from February 21, 2013, amounting to a combined 40 percent rating for residuals of a left ankle injury.  In that regard, the Board is mindful of the "amputation rule."  That is, under 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As an example, the regulation explains that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165 (amputation of a lower extremity at a lower level, permitting prosthesis).  Therefore, for the period beginning February 21, 2013, the residuals of the Veteran's ankle injury cannot exceed 40 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5167, the rating for loss of use of the foot is 40 percent, and the medical evidence of record clearly does not show that the Veteran's disability is equivalent to loss of use of the foot.  In fact, the VA examiner in February 2013 specifically found that the functional impairment of the Veteran's ankle conditions was not so diminished that amputation with prosthesis would equally serve her.  

The Board has also considered applicability of rating criteria pertaining to skin conditions, given that the Veteran's left ankle is manifested by scarring due to arthroscopic surgery during service.  On VA examinations in August 2011 and February 2013, the ankle scars (there were two small scars) were shown to be stable, superficial without underlying tissue damage, nonlinear, non-painful, and measuring 1 cm. by .5 cm.  (The 2013 examination indicated there was a single 1.5 cm. linear scar.)  It was deemed to be disfiguring but did not limit the motion of the ankle or produce any limitation of function of the ankle.  In view of this description of the Veteran's residual scar, she is not shown to meet the criteria for a separate compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805, for skin disabilities, which would require unstable or painful scars, superficial and nonlinear scars covering a minimum area of 144 square inches, or deep and nonlinear scars covering a minimum area of 6 square inches.  
 
In sum, despite the Veteran's complaints of left ankle pain, weakness, stiffness, swelling, lack of endurance, and limitation of motion, there is no basis for a rating higher than 20 percent for her ankle disability under the applicable diagnostic codes for the period prior to February 21, 2013, but that her ankle disability progressed from February 21, 2013 with complications to the extent that a separate 20 percent rating is in order for shin splints and joint instability under Code 5262.  In this regard, the Board is granting a higher initial rating for shin splints (which had been separately evaluated as noncompensable in a January 2014 rating decision) but now in conjunction with additional ankle impairment not covered under other ankle criteria.  

For the reasons articulated, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for the left ankle disability prior to February 2013.  38 U.S.C.A. § 5107(b).  However, the evidence supports a separate 20 percent rating for certain residuals of the left ankle disability, namely shin splints (already separately rated as noncompensable) and instability, from February 2013.  Thus, the Board has concluded that the assignment of "staged" ratings was appropriate in this appeal from the time service connection was established in June 2009.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of her left ankle disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's left ankle pain, instability, limitation of motion, scarring, arthritis with tendinopathy, and shin splints are all incorporated in the schedular criteria (some by analogy) for evaluating ankle and tibia/fibula disabilities.  In other words, the Veteran does not experience any symptomatology not already encompassed or covered in the Rating Schedule.  The Board also notes that the record does not show that the Veteran has required hospitalization to treat her left ankle disability, and in fact, she has denied receiving treatment in general for her condition.  

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the left ankle disability and associated impairment in question.


ORDER

An initial rating higher than 20 percent for residuals of a left ankle injury, status post arthroscopy, with osteoarthritis, chronic tendinopathy, limitation of motion, and scar is denied.  

An initial separate rating of 20 percent for shin splints and left ankle instability from February 21, 2013 is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


